IN THE SUPREME COURT OF THE STATE OF NEVADA


                   TIMOTHY HOWARD JOHNSON,                                    No. 84163
                   Petitioner,
                   vs.
                   THE ELEVENTH JUDICIAL DISTRICT
                   COURT OF THE STATE OF NEVADA,
                                                                                   FILE
                   IN AND FOR THE COUNTY OF                                        MAR 1 1 2022
                   PERSHING; AND THE HONORABLE                                  ELIZABETH A. BROWN
                   JIM C. SHIRLEY, DISTRICT JUDGE,                            CLERK,QF SUPREME COURT
                                                                              BY   f")
                   Respondents.                                                     DEPUTY CLERK



                                          ORDER DENYING PETITION

                                     This original pro se petition seeks a writ of mandamus
                   directing the district court to take action on four motions allegedly filed.
                               Problematically, petitioner has not provided this court with
                   exhibits or other documentation that would support his claims for relief.
                   See NRAP 21(a)(4) (providing the petitioner shall submit an appendix
                   containing all documents "essential to understand the matters set forth in
                   the petition"). Therefore, without deciding the merits of the claims raised,
                   we decline to exercise our original jurisdiction in this matter. See NRAP
                   21(b). We reiterate that "[Metitioned I cardies] the burden of
                   demonstrating that extraordinary relief is warranted."            Pan v. Eighth
                   Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004).
                               It is so ORDERED.


                                                tT4k%-4-
                                                     '4-j14; 9'7f6"7"-
                                                              .vc    n.
                                            Parraguirre


                                                                    Al4C4,0                        j.
                   Hardesty                                    Stiglich
SUPREME COURT
      Of
    NEVADA

40) 1947A ofetto


                                               .*.ja
                                                   jr
                                                    atittagattrAZ-r
                                                                          ,
                 cc:   Hon. Jim C. Shirley, District Judge
                       Timothy Howard Johnson
                       Attorney General/Carson City
                       Clerk of the Court/Court Administrator




SUPREME COURT
     OF
    NEVADA


(0) 1947A MOOD
                                                    2
                       atilt"